DETAILED ACTION
This Office Action is in response to the application 16/889,333, filed on 06/01/2020.
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1 has been examined and is pending in this application.
Priority
This application is a Continuation (CON) of Application, 15/967,241, which is currently abandoned, and Divisional (DIV) of application 15/431, 556.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 17, and 21 of U.S. Patent No. 9,569,907 and in view of Patton et al (“Patton,” US 2005/0116052, published on 06/02/2005).
While the Patent No. 9,569,907 verifies a mailing object associated with person, to identify the owner/sender of the mailing object, Patton teaches of using similar technology to authenticate the holder of a passport or identification document to who the passport/document officially issued to. 
Therefore, it would have been obvious to one of ordinary skill in the to combine the teachings of Patton with the claims of application Patent 9,569,907 to create an image/biometric information binding with a person and the passport/document that is (Patton: pars 0027-0028, 0030, 0035-0036). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Patton et al (“Patton,” US 2005/0116052, published on 06/02/2005).
As to claim 1, Patton teaches a method of authenticating the identity of an individual (Patton: pars 0022-0023, 0035-0036; Fig 2, a method/system for verifying passports and other authentication documents, and confirming the person belonging to the passport or document), the method comprising:
receiving at a server an image of an individual and/or a biometric parameter of the individual (Patton: pars 0022-0025; Fig 2, 3; a central server receives an image of a person to whom a passport or a authentication document is issued);
(Patton: pars 0024-0025; Fig 2, 3; the central server stores, in a database, the received image of the person to whom the passport or a authentication document is issued);
receiving a first authentication code uniquely identifying the individual and a second authentication code uniquely identifying an augmented passport, wherein the first authentication code and the second authentication code are collocated on the augmented passport (Patton: pars 0022-0025; Fig 2, 3; the central server stores the received image of the person to whom the passport or the authentication document is issued. The document consisting an invisible machine-readable indicia storing information, associated with the person, and a machine-readable indicia unique identification number [i.e. an augmented passport], associated with the image information and passport/document);
storing the first authentication code and the second authentication code at the server (Patton: pars 0022-0025, 0035; Fig 2, 3, the set of indicia information is stored in the central server for verification and authentication of the passport/document and the person);
requesting scanning of the first authentication code and the second authentication code on the augmented passport (Patton: pars 0025-0027, Fig 2, 3, the person submits the hardcopy of the information on the passport/document is scanned using a scanner/reading machine);
receiving the scanned first authentication code and the scanned second authentication code at the server (Patton: pars 0025-0027, 0034, Fig 2, 3,4,  the scanned/sensed passport/document information is transmitted to the central server);
(Patton: pars 0027-0028, 0030, 0034, Fig 2, 3, 4, an image of the person presenting the passport/document is captured using an image capturing device);
receiving the sensed image of the individual and/or the sensed biometric parameter of the individual (Patton: pars 0027-0028, 0030, 0034,Fig 2, 3, 4, the captured image is transmitted to the central server including an unique identification number for verification and authentication of the passport/document and the person);
comparing the received sensed image with the stored image, and/or comparing the received sensed biometric parameter with the stored biometric parameter (Patton: pars 0027-0028, 0030, 0035-0036, Fig 2-7, at the central server, the unique identification number is used to located and retrieve the stored image of the person associated with the issued passport/document, and the retrieved image is compared with the received captured image of the person); 
upon a successful comparison, generating an authentication signal indicative of a confirmation of the identity of the individual (Patton: pars 0027-0028, 0030, 0034-0036, Fig 2-7, if the comparison results in a match, the person is allowed to proceed with their action or transaction); and
upon an unsuccessful comparison, generating an authentication signal indicative of no confirmation of the identity of the individual (Patton: pars 0027-0028, 0030, 0034-0036, Fig 2-7 if the comparison results indicated that there is no match, the person is not allowed to proceed with their action or transaction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439